Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim 15 has been amended and currently, claims 1, 3-14, 16-17, and 19-28 are under examination. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 3-4, 8-10, and 12-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson, US3802916 in view of O’Hara, US5160259.
Regarding claim 1,  Jackson discloses receiving grit blasted onto a surface, the grit including moisture content (abrasives being received by portion 124 directed towards the rotary drum 126, Fig 1); heating air in which the grit being recycled is being dried (by means of blower burner 154 , Fig 1), rotating the grit in a rotary drum, the heated air flowing through the rotary drum (the drum being a rotary drum 126 therefore rotating while drying operationally while heat from blower burner 154 travels through, Fig 1); evaporating the moisture content from the grit using the heated air to produce dry recycled grit (by means heat generated from element 154, Fig 1) and repeating receiving , heating, evaporating , and altering while drying the grit (operation of the device disclosed by Jackson).
However,  Jackson does not disclose sensing temperature of the heated air in which the grit is being dried; altering temperature of the heated air in response to sensing the temperature of the heated air. 
O’Hara teaches a probe 36 typically measuring temperature and a processor control module 32 to vary or modulate the firing rate of the burner in accordance with the demand for heat by the process material in the drum. (4:1-3 and 3:64-67)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the abrasive grit recovering system disclosed by Jackson to have further incorporated steps of sensing and altering temperature of the heated air as taught by O’Hara in order modulate the burner firing rate to reach proper drying.
Regarding claim 3, Jackson in view of O’Hara discloses each and every limitation set forth in claim 1. Furthermore, O’Hara teaches altering temperature or the heated air includes altering the flame. (by means of adjusting the burner firing )
Regarding claim 4, Jackson in view of O’Hara discloses each and every limitation set forth in claim 1. Furthermore, O’Hara discloses altering temperature of the heated air includes altering a state of a physical component. (This claim limitation is too broad such that heating air can be interpreted as altering a state of a physical component being air particles )
Regarding claim 8, Jackson in view of O’Hara discloses each and every limitation set forth in claim 1. Furthermore, Jackson discloses lifting and dropping the grit while the grit is in the rotating drum to cause the grit to fall due to gravitational forces through the heated air. (by means of mixer flights 139, Fig 1)
Regarding claim 9, Jackson in view of O’Hara discloses each and every limitation set forth in claim 8. Furthermore, Jackson discloses causing the heated air to flow across the grit when falling through the heated air. (by means of suction fan 148, Fig 1)
Regarding claim 10,  Jackson in view of O’Hara discloses each and every limitations set forth in claim 9. Furthermore, Jackson discloses causing the heated air to flow includes applying a negative pressure to cause the heated air to flow. (by means of suction fan 148, Fig 1 )
Regarding claim 12,  Jackson in view of O’Hara discloses each and every limitations set forth in claim 1. However, Jackson in view of O’Hara does not explicitly disclose heating the air includes heating the air to between approximately 200 degrees Fahrenheit and approximately 700 degrees Fahrenheit. It would have been obvious to one having ordinary skill in the art at the time the invention was made to 
Regarding claim 13, Jackson in view of O’Hara discloses each and every limitations set forth in claim 1. However, Jackson in view of O’Hara does not explicitly disclose the grit is steel. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated grits made of steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Claims 5, 27-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson, US3802916 in view of O’Hara, US5160259in view of Wochnowski, US3760816
Regarding claim 5,  Jackson in view of O’Hara discloses each and every limitation set forth in claim 4. However, Jackson in view of O’Hara does not disclose altering a state of a physical component includes altering position of a vent.
Wochnowski teaches an apparatus for reducing moisture of a workpiece wherein a vent 42 has been incorporated which based on desired temperature is adjustable. (6:9-14)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the step of altering a state of physical component as taught by Hopkins to have further incorporated a vent as taught by Wochnowski in order to insure that the temperature of the heated air corresponds to the desired temperature. (6:9-14)
Regarding claim 27,  Jackson in view of O’Hara discloses each and every limitation set forth in claim 25. However, Hopkins does not disclose altering temperature of the heated air includes adjusting an electromechanical component to cause the heated air to be diverted from entering the region in which the grit is being processed. 
Wochnowski teaches an apparatus for reducing moisture of a workpiece wherein a vent 42 has been incorporated which based on desired temperature is adjustable. (6:9-14)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the step of altering a state of physical component as taught by Hopkins to have further incorporated a electromechanical component as taught by Wochnowski in order to insure that the temperature of the heated air corresponds to the desired temperature. (6:9-14)
Regarding claim 28, Jackson in view of O’Hara discloses each and every limitation set forth in claim 1. However, Hopkins does not disclose altering temperature of the heated air includes adjusting an electromechanical component to cause airflow of the heated air to be altered, thereby causing the air in which the grit is being heated to be adjusted. 
Wochnowski teaches an apparatus for reducing moisture of a workpiece wherein a vent 42 has been incorporated which based on desired temperature is adjustable. (6:9-14)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the step of altering a state of physical component as taught by Hopkins to have further incorporated a electromechanical component as taught by Wochnowski in order to insure that the temperature of the heated air corresponds to the desired temperature. (6:9-14)
Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson, US3802916 in view of O’Hara, US5160259 and further in view of Mast, US4583300.
Regarding claim 6,  Jackson in view of O’Hara discloses each and every limitation set forth in claim 1. However, Jackson in view of O’Hara does not disclose dehumidifying air in which the grit is stored after being dried.
Mast teaches a storage unit for dried material wherein the humidity of the material is controlled by dehumidification before use. (2:50-63)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drying system disclosed by Hopkins to have further . 
Claims 7 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson, US3802916 in view of O’Hara, US5160259 and further in view of Landsdale, US3566091.
Regarding claims 7 and 25, Jackson in view of O’Hara discloses each and every limitation set forth in claim 1. However, Jackson in view of O’Hara does not disclose sensing temperature of the heated air includes sensing temperature of the heated air after the grit exits a rotating drum in which the grit is being dried or sensing the temperature of the heated air includes sensing the temperature of the heated air at an exit of a region in which the grit is being processed. 
Landsdale teaches a temperature sensor 18 located at the exit portion of a rotating drum 10. (Fig 1a)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the step of sensing temperature of the heated air as taught by Jackson in view of O’Hara to have further incorporated sensing the temperature after the grit exists a rotating drum as taught by Landsdale in order to maintain desired temperature of the workpiece being dried. (3:16-32)
Claim 11, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson, US3802916 in view of O’Hara, US5160259 and further in view of Swanson, US5904904.
Regarding claim 11, Jackson in view of O’Hara discloses each and every limitations set forth in claim 1. However, Jackson in view of O’Hara does not disclose heating the air includes indirectly heating the air using a heat exchanger.
Swanson teaches a heat exchanger 76 which introduces heated air into the drying chamber. (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the heating stage disclosed by Jackson in view of O’Hara (7:52-64) 
Claim 14 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hopkins, US6328638 in view of Swanson, US5904904.
Regarding claim 14,  Hopkins discloses a heater configured to heat air in which the grit being recycled is being dried (heater 300, Fig 10); a temperature sensor configured to sense temperature of the heated air (sensor 317 which senses the exhaust 316, 12:57-67); and electronics in electrical communication with the temperature sensor (by means of having a process 500 and a flow chart showing different steps taken the apparatus disclosed by Hopkins would inherently comprise an electronics to communicate with the temperature sensor 317), and configured to cause the temperature of the heated air to be altered. (wherein altering temperature of the heat air has been interpreted as “shutting off dryer when desired temperature has been reached, 15:8-33)
However, Hopkins does not disclose a rotating drum in which the grit is rotated; and a fan configured to cause the heated air to flow through the rotating drum. 
Swanson teaches a rotating drum 16 for removing contaminants from contaminated substrate while using a fan 68 to cause the heated air to flow through the rotating drum. (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the dryer disclosed by Hopkins to have further incorporated a dryer comprising a rotating drum with a fan configured to cause the heated air to flow through the rotating drum as taught by Swanson in order to supply air to the burner so that constant operation of combustion is sustained throughout the drying process.
Regarding claim 19, Hopkins discloses each and every limitations set forth in claim 14. However, Hopkins does not disclose a heat exchanger that includes a burner. 
Swanson teaches a heat exchanger 76 which introduces heated air into the drying chamber which also includes a burner 64 which heats the air in communication with the heat exchanger. (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the heating stage disclosed by Hopkins to have further incorporated a heat exchanger as taught by Swanson in order to further vaporize containments before being incinerated. (7:52-64) 
Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hopkins, US6328638 in view of Swanson, US5904904 and further in view of Lansdale, US3566091.
Regarding claim 16,  Hopkins in view of Swanson discloses each and every limitation set forth in claim 15.  However, Hopkins in view of Swanson does not disclose the electronics are further configured to cause a change of rotation speed of the rotary drum.
Lansdale teaches  speed control 40 controlling the speed of the motor 30. (Fig 1a)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronics disclosed by Lansdale to have further incorporated an electronics configured to cause a change of rotation speed of the rotary drum as taught by Lansdale in order to maintain desired rotational speed of the drum. (2:30-39)
Claim 17 and 23-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hopkins, US6328638 in view of Swanson, US5904904 and further in view of Mast, US4583300.
Regarding claim 17, Hopkins in view of Swanson discloses each and every limitation set forth in claim 15. However, Hopkins in view of Swanson does not disclose  a dehumidifier configured to dehumidify air in which the grit is stored after being dried. 
Mast teaches a storage unit for dried material wherein the humidity of the material is controlled by dehumidification before use. (2:50-63)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drying system disclosed by Hopkins in view of Swanson to have further incorporated a dehumidifying step as taught by Mast in order to prevent mold 
Regarding claim 23,  Hopkins discloses a heater configured to heat air in which the grit being recycled is being dried (Element 300, Fig 10); a temperature sensor configured to sense temperature of heated air (Sensor 317, Fig 10); electronics in electrical communication with the temperature sensor(by means of having a process 500 and a flow chart showing different steps taken the apparatus disclosed by Hopkins would inherently comprise an electronics to communicate with the temperature sensor 317), and configured to cause the temperature of the heated air to be altered. (wherein altering temperature of the heat air has been interpreted as “shutting off dryer when desired temperature has been reached, 15:8-33)
However, Hopkins does not disclose a rotating drum in which the grit is rotated; a fan configured to cause the heated air to flow through the rotating drum; and a dehumidifier configured to dehumidify air in which the grit is stored after being dried. 
Swanson teaches a rotating drum 16 for removing contaminants from contaminated substrate while using a fan 68 to cause the heated air to flow through the rotating drum. (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the dryer disclosed by Hopkins to have further incorporated a dryer comprising a rotating drum with a fan configured to cause the heated air to flow through the rotating drum as taught by Swanson in order to supply air to the burner so that constant operation of combustion is sustained throughout the drying process.
Mast teaches a storage unit for dried material wherein the humidity of the material is controlled by dehumidification before use. (2:50-63)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drying system disclosed by Hopkins in view of Swanson to have further incorporated a dehumidifying step as taught by Mast in order to prevent mold 
Regarding claim 24,  Hopkins in view of Swanson and further in view of Mast discloses each and every limitation set forth in claim 23. Furthermore, Swanson teaches a burner configured to generate a flame to cause the air to be heated.  (flame from burner 64)
Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hopkins, US6328638 in view of Wochnowski, US3760816
Regarding claim 20,  Hopkins discloses each and every limitations set forth in claim 14. However, Hopkins in view of Swanson  does not disclose a vent in electrical communication with the electronics, wherein the electronics are configured to cause the vent to open in response to sensing that the temperature of the heated air is above a threshold temperature and to close in response to sensing that the temperature of the heated air is below the threshold temperature. 
Wochnowski teaches an apparatus for reducing moisture of a workpiece wherein a vent 42 has been incorporated which based on desired temperature is adjustable. (6:9-14)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the step of altering a state of physical component as taught by Hopkins to have further incorporated a vent as taught by Wochnowski in order to insure that the temperature of the heated air corresponds to the desired temperature. (6:9-14)
Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson, US3802916 in view of O’Hara, US5160259 and further in view of Mast, US4583300.
Regarding claim 21, Jackson discloses receiving grit blasted onto a surface, the grit including moisture content (abrasives being received by portion 124 directed towards the rotary drum 126, Fig 1); heating air in which the grit being recycled is being dried (by means of blower burner 154 , Fig 1), rotating the grit in a rotary drum, the heated air flowing through the rotary drum (the drum being a rotary drum 126 therefore rotating while drying operationally while heat from blower burner 154 travels through, Fig 1); evaporating the moisture content from the grit using the heated air to produce dry recycled grit (by means heat generated from element 154, Fig 1) and repeating receiving , heating, evaporating , and altering while drying the grit (operation of the device disclosed by Jackson).
However,  Jackson does not disclose sensing temperature of the heated air in which the grit is being dried; altering temperature of the heated air in response to sensing the temperature of the heated air. 
O’Hara teaches a probe 36 typically measuring temperature and a processor control module 32 to vary or modulate the firing rate of the burner in accordance with the demand for heat by the process material in the drum. (4:1-3 and 3:64-67)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the abrasive grit recovering system disclosed by Jackson to have further incorporated steps of sensing and altering temperature of the heated air as taught by O’Hara in order modulate the burner firing rate to reach proper drying.
However, Jackson in view of O’Hara does not disclose dehumidifying air in which the grit is stored after being dried. 
Mast teaches a storage unit for dried material wherein the humidity of the material is controlled by dehumidification before use. (2:50-63)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drying system disclosed by Jackson in view of O’Hara to have further incorporated a dehumidifying step as taught by Mast in order to prevent mold built up during storage and further more insure properly dried material during use after the recovering process. 
Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson, US3802916 in view of O’Hara, US5160259 and further in view of Mast, US4583300 and further in view of Thompson, US5675912.
Regarding claim 22, Jackson in view of O’Hara and further in view of Mast discloses each and every limitation set forth in claim 21. Furthermore, Jackson does not disclose heating the air includes producing a flame to cause the air in which the grit is being dried to be heated.
Thompson teaches a safe method for a dryer system having a dryer 26 where a combustion chamber using flame and a fan has been incorporated for increasing the temperature of the dryer. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the heating element disclosed by Jackson in view of O’Hara and further in view of Mast to have further incorporated a flame type heating system as taught by Thompson in order to reach desired temperature with lower cost and maintenance cost than electrically induced heat or any other methods. 
Claim 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson, US3802916 in view of O’Hara, US5160259 and further in view of Thiele, US4069830.
Regarding claim 26, Jackson in view of O’Hara discloses each and every limitation set forth in claim 25. However, Jackson in view of O’Hara does not disclose second sensing the temperature of the heated air includes sensing the temperature of the heated air prior to the heated air entering a region in which the grit is being processed. 
Thiele teaches a detector 32 which measures temperature of fluid entering an end of the dryer.  (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the sensing system disclosed by Jackson in view of O’Hara to have further incorporated a second sensing including sensing the temperature of the heated air prior to the heated air entering a region in which the grit is being processed as taught by Thiele in order to monitor the heat being introduced into the drum for recirculating heat for increased drying efficiency. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 10/14/2021 on claims 14 and 23 have been fully considered but they are not persuasive. 
In response to applicant's argument that Hopkins  is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, applicant argues that Hopkins fails to disclose rotary drum which examiner agrees and had previously recited Swanson which discloses a different heating device for abrasive grain recovery to further dry the abrasive grains or grits on all sides while supplying air through for sustained drying process.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723